SWOFFORD, Judge.
This action was instituted by the relator seeking a writ of prohibition directed to the respondent, a judge of the Circuit Court of Cole County, Missouri, prohibiting him from proceeding further or to exercise jurisdiction over certain proceedings for review of orders of the Public Service Commission of Missouri (Commission).
The underlying proceedings were the filing by the relator of certain revised tariffs permitting it to increase its rates and charges for electric service to its Missouri customers. These increases were contested by the Public Counsel of Missouri before the Commission, hearings were had, and the Commission filed its orders permitting certain rate increases. After participating in these hearings, Public Counsel filed a motion for a rehearing before the Commission, which was denied. Thereafter, Public Counsel applied for a writ of review in the Circuit Court of Cole County, Missouri and respondent issued such writ.
The relator was permitted to intervene in the Circuit Court proceedings and filed a motion to quash the writ of review and to dismiss the petition for review upon the basis that the Public Counsel lacked authority to seek review of the order or decision of the Commission. This matter was briefed and argued in the Circuit Court and the motions to quash and to dismiss were overruled. This original proceeding in prohibition followed.
This court issued a preliminary rule in prohibition and thereafter this proceeding was held in abeyance pending a decision of this court in the case of State ex rel. Missouri Power & Light Company, a corporation, Relator vs. The Honorable James T. Riley, Judge of the Circuit Court of Cole County, Missouri, No. KCD 28,848, which was pending here simultaneously with the case at bar and which involved the identical questions. The parties here, including relator, were permitted to file the briefs in the Missouri Power case, KCD 28,848, in this cause, and no new or additional briefing was requested by relator.
On January 31,1977, this court, sitting en banc, handed down its unanimous opinion in Missouri Power, case number KCD 28,848, in which it was held that the Public Counsel of Missouri had the right and power to apply for review and appeal to the courts from orders and decisions of the Commission in any proceedings in which he had participated before the Commission as an interested party, and thus, ruled adversely to relator’s position here. This decision is now final and, of course, is controlling here. State ex rel Missouri Power & Light Company, Relator v. The Honorable James T. Riley, Respondent, 546 S.W.2d 792 (Mo.App.1977). Further exposition of the law here would be without precedential value, Rule 84.16(b), Rules of Civil Procedure.
Accordingly, the preliminary rule in prohibition is discharged.
All concur.